DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/27/2022
- Claim 1, 10-11 and 20 are amended. 
- Claim 7, 9, 17 and 19 are cancelled. 
- Claims 1-6, 8, 10-16, 18 and 20 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant in Page 8 argues, “The cited prior art, alone or combined, fail to teach or fairly suggest the salient features of claim 1. Guijt does not teach or fairly suggest the claimed network interface that is an optical network interface.”
Examiner respectfully disagrees. Guijt in ¶0083 teaches  local well logging data acquisition management system 289, which comprises a communications system 262. Fig. 2 teaches communication system communicates through WAN networks. ¶0006 teaches WAN is a system of LANs connected via fiber networks. One of ordinary skill in the art would understand the fiber network as a fiber optic network, therefore an optical network.

Applicant in Page 8 argues, “Guijt similarly does not teach the negative limitation of "without an interposing relay located between each motor control center and the safety implemented system," as recited by claim 1. The Office cites Guijt at Fig 2, which shows a satellite system 264 located between its well logging data acquisition system 289 and remote well logging data acquisition system 260a. To the extent that the Office asserts the satellite transmissions constitute a redundant communication path in addition to the WAN path of Guijt, (see Office Action at 14), Guijt teaches the presence of an interposing relay, namely, the satellite system 264. Claim 1, however, expressly excludes an interposing relay.”
Examiner respectfully disagrees. Guijt in ¶0082 and Fig. 2 teaches local well logging data acquisition management system and remote well logging data acquisition management systems are connected over wide area network. Although Guijt in ¶0082 and Fig. 2 teaches satellite system 264, the satellite system is in addition to the WAN network that is between the local well logging data acquisition management system and remote well logging data acquisition management systems. Therefore, even though a satellite system exists, the well logging data acquisition management system is still configured to communicate with the remote well logging data acquisition management systems via the WAN network and the existence of the satellite system doesn’t take away that capability. Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant in page 8-9 argues, Guijt additionally fails to teach the claimed feature that each motor control center and the safety instrumented system are synchronized with an accuracy under 1 millisecond. The cited portions of Guijt merely defines the term "substantially real-time," which has never been recited by the claims. Office Action at 15-18 (citing Guijt at [0174]).
Examiner respectfully disagrees. Guijt in ¶0089 teaches The information processing system 270 is configured to allow an operator to specify one or more commands (e.g., well operation commands) in substantially real-time in dependence upon raw well logging data received in substantially real-time. ¶0174 teaches substantially real-time applies to 1 minute or less. As applicant’s specification doesn’t include any allegation of criticality of the accuracy range as being less than 1 millisecond and since 1 minute or less overlaps the range of under 1 millisecond, the claimed subject matter is anticipated by Guijt (see MPEP 2131.03(II)))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guijt et. al. (US20200208510A1) hereinafter Guijt in view of Al-Ajmi et. al. (US20190162330A1) hereinafter Al-Ajmi and further in view of Parak et. al. (US20210404315Al) hereinafter Parak.

Regarding claim 1,
Guijt teaches, A system to implement a safety control at an oil and gas facility, the system comprising: one or more motor control centers, each comprising a network interface that is an optical network interface, and…, (Guijt in ¶0083 teaches  local well logging data acquisition management system 289, which comprises a communications system 262. Fig. 2 teaches communication system communicates through WAN networks. ¶0006 teaches WAN is a system of LANs connected via fiber networks (i.e. fiber optic network) )
wherein each motor control center is configured to monitor and control one or more field devices coupled thereto, (¶0083 teaches, System 289 may include a data acquisition system 288 configured to communicate directly with the tool 10 over a data communications cable and ¶0085 teaches the information processing system 290 is configured to control operation of the logging tool 10)
wherein a plurality of field devices are dispersed at the oil and gas facility; and (¶0060 teaches plurality of well logging instruments 10 a, 10 b, and 10 c)
a safety instrumented system (SIS) in communication with the one or more motor control centers through the network interface thereof, (¶0082-¶0085 teaches remote well logging data acquisition management systems in communication with local well logging data acquisition management system 289, via communications system 262)
wherein each motor control center is configured to communicate with the safety instrumented system without an interposing relay located between each motor control center and the safety implemented system, and (According to specification ¶0053, “The components of the system can be interconnected by any form or medium of wireline or wireless digital data communication ( or a combination of data communication), for example, a communication network. Examples of communication networks include a local area network (LAN), a radio access network (RAN), a metropolitan area network (MAN), a wide area network (WAN)”. ¶0082 and Fig. 2 teaches local well logging data acquisition management system and remote well logging data acquisition management systems are connected over wide area network.)
wherein the safety instrumented system comprises a computer processor configured to implement the safety control at the oil and gas facility based on communication with each motor control center through the network interface thereof. (¶0100-0102 teaches remote well operation control host issuing commands to control instruments based on data raw well logging data acquired by local well operation control host. ¶0088-¶0089 teaches remote well logging data acquisition management systems  information processing system 270 configured to issue commands)
wherein each motor control center and the safety instrumented system are synchronized with an accuracy under 1 millisecond. (Guijt in ¶0089 teaches The information processing system 270 is configured to allow an operator to specify one or more commands (e.g., well operation commands) in substantially real-time in dependence upon raw well logging data received in substantially real-time. ¶0174 teaches substantially real-time applies to 1 minute or less. As applicant’s specification doesn’t include any allegation of criticality of the accuracy range as being less than 1 millisecond and since 1 minute or less overlaps the range of under 1 millisecond, the claimed subject matter is anticipated by Guijt (see MPEP 2131.03(II)))
Guijt doesn’t explicitly teach, a programmable logic controller (PLC) that includes a computing module comprising a processor and at least one memory in communication with the processor, (Although Guijt in ¶0083 teaches local well logging data acquisition management system, it doesn’t explicitly teach a programmable logic controller. Al-Ajmi in ¶0031 teaches a well control system (“control system”) 122 that controls various operations of the well 106, such as well drilling operations, well completion operations, well production operations, and well and formation monitoring operations. Fig. 5 and ¶0058 teaches control system 122 comprises a programmable logic controller (PLC) including a memory 1004 and a processor 1006)
 Al-Ajmi is an art in the area of interest as it teaches, operating and maintaining downhole inflow control valves of hydrocarbon wells (see ¶0001). Guijt in ¶0083-¶0084 already teaches local well logging data acquisition management system (motor control center) with information processing system 290. However it doesn’t teach a programmable logic controllers (PLCs). Al-Ajmi teaches programmable logic controllers (PLCs) in a well control system that controls various operations of the well 106, such as well drilling operations, well completion operations, well production operations, and well and formation monitoring operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the PLC of the Al-Ajmi for the information processing system 290 of Guijt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Guijt and Al-Ajmi doesn't teach, wherein the processor is configured to: receive data encoding diagnostic information of the one or more field devices and measurements from the one or more field devices, and process the data using machine learning algorithms to predict a performance of the one or more field devices; and (Guijt in in ¶0083-¶0084 teaches local well logging data acquisition management system (motor control center) with information processing system. Al-Ajmi in ¶0058 teaches control system 122 which comprises a programmable logic controller (PLC). However the combination doesn’t teach computing module which receives diagnostic and measurements from field devices and predict a performance of the one or more field devices. Parak in ¶0029-¶0030 and Fig. 3 teaches drilling optimization tool receives weight-on-bit (WOB), bit rotation speed (RPM), mud or fluid flow rate, and environmental parameters, such as rock type 316 and bore depth 318, as well as actual ROP 320. ¶0033 teaches drilling optimization tool generates ROP predictions based on the received data.)
Parak is an art in the area of interest as it teaches, a drilling rig 100 for an oil, gas (see ¶0014). A combination of Parak with Guijt and Al-Ajmi would allow the combined system to include a computing module to receive diagnostic and measurement information from field devices and predict performance of field devices. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Parak with Guijt and Al-Ajmi. One would have been motivated to do so because by doing so one can identify which settings should be used for the operational parameters or which adjustments should be made to achieve an optimal ROP and therefore optimize well drilling operations as taught by Parak in ¶0017.

Regarding claim 2,
Guijt, Al-Ajmi and Parak teaches, The system of claim 1, wherein the network interface is configured to accommodate at least one redundant communication path from each motor control center to the safety instrumented system. (Guijt in ¶0082, ¶0086, ¶0088 and ¶0104 teaches communication between remote well logging data acquisition management systems and local well logging data acquisition management system is performed using WANs and satellite transmissions (redundant communication))

Regarding claim 10,
Guijt, Al-Ajmi and Parak teaches, The system of claim 1, wherein the computing module is further configured to store the data at the at least one memory, and wherein the machine learning algorithms are trained based on the stored data. (Al-Ajmi in Fig. 5 and ¶0058 teaches a programmable logic controller (PLC) including a memory 1004. Parak in ¶0029 and ¶0032 teaches data input module 304 receives and aggregates real-time drilling data from the drilling control system 118 and feeds that drilling data to the one or more predictive models 306 which according to Fig 2 and ¶0028 resides in storage device 210. Therefore the combination teaches storing the data in the memory. ¶0018 teaches predictive modeling algorithms includes ML-based modeling algorithms, such as Artificial Neural Networks, Random Forests, Decision Trees, and the like and the drilling optimization tool 126 uses the drilling data to train several predictive modeling algorithms)

Regarding claim 11,
Guijt teaches, A method to implement a safety control of an industrial process running at an oil and gas facility, the method comprising: operating one or more motor control centers, each comprising that is an optical network interface, and (Guijt in ¶0083 teaches  local well logging data acquisition management system 289, which comprises a communications system 262. Fig. 2 teaches communication system communicates through WAN networks. ¶0006 teaches WAN is a system of LANs connected via fiber networks (i.e. fiber optic network) )
wherein each motor control center is configured to monitor and control one or more field devices coupled thereto, (¶0083 teaches, System 289 may include a data acquisition system 288 configured to communicate directly with the tool 10 over a data communications cable and ¶0085 teaches the information processing system 290 is configured to control operation of the logging tool 10)
wherein a plurality of field devices are dispersed at the oil and gas facility, (¶0060 teaches plurality of well logging instruments 10 a, 10 b, and 10 c)
operating a safety instrumented system (SIS) in communication with the one or more motor control centers through the network interface thereof, (¶0082-¶0085 teaches remote well logging data acquisition management systems in communication with local well logging data acquisition management system 289, via communications system 262)
wherein each motor control center is configured to communicate with the safety instrumented system without an interposing relay located between each motor control center and the safety implemented system, and (According to specification ¶0053, “The components of the system can be interconnected by any form or medium of wireline or wireless digital data communication ( or a combination of data communication), for example, a communication network. Examples of communication networks include a local area network (LAN), a radio access network (RAN), a metropolitan area network (MAN), a wide area network (WAN)”. ¶0082 and Fig. 2 teaches local well logging data acquisition management system and remote well logging data acquisition management systems are connected over wide area network.)
wherein the safety instrumented system comprises a computer processor configured to implement the safety control of the industrial process running at the oil and gas facility based on communication with each motor control center through the network interface thereof; and (¶0100-0102 teaches remote well operation control host issuing commands to control instruments based on data raw well logging data acquired by local well operation control host. ¶0088-¶0089 teaches remote well logging data acquisition management system comprises  information processing system 270 configured to issue commands)
wherein each motor control center and the safety instrumented system are synchronized with an accuracy under 1 millisecond. (Guijt in ¶0089 teaches The information processing system 270 is configured to allow an operator to specify one or more commands (e.g., well operation commands) in substantially real-time in dependence upon raw well logging data received in substantially real-time. ¶0174 teaches substantially real-time applies to 1 minute or less. As applicant’s specification doesn’t include any allegation of criticality of the accuracy range as being less than 1 millisecond and since 1 minute or less overlaps the range of under 1 millisecond, the claimed subject matter is anticipated by Guijt (see MPEP 2131.03(II)))
Guijt doesn’t explicitly teach, a programmable logic controller (PLC) that includes a computing module comprising a processor and at least one memory in communication with the processor, (Although Guijt in ¶0083 teaches local well logging data acquisition management system, it doesn’t explicitly teach a programmable logic controller. Al-Ajmi in ¶0031 teaches a well control system (“control system”) 122 that controls various operations of the well 106, such as well drilling operations, well completion operations, well production operations, and well and formation monitoring operations. Fig. 5 and ¶0058 teaches control system 122 comprises a programmable logic controller (PLC) including a memory 1004 and a processor 1006)
 Al-Ajmi is an art in the area of interest as it teaches, operating and maintaining downhole inflow control valves of hydrocarbon wells (see ¶0001). Guijt in ¶0083-¶0084 already teaches local well logging data acquisition management system (motor control center) with information processing system 290. However it doesn’t teach a programmable logic controllers (PLCs). Al-Ajmi teaches programmable logic controllers (PLCs) in a well control system that controls various operations of the well 106, such as well drilling operations, well completion operations, well production operations, and well and formation monitoring operations. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the PLC of the Al-Ajmi for the information processing system 290 of Guijt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Guijt and Al-Ajmi doesn't teach, wherein the processor is configured to: receive data encoding diagnostic information of the one or more field devices and measurements from the one or more field devices, and process the data using machine learning algorithms to predict a performance of the one or more field devices; and (Guijt in in ¶0083-¶0084 teaches local well logging data acquisition management system (motor control center) with information processing system. Al-Ajmi in ¶0058 teaches control system 122 which comprises a programmable logic controller (PLC). However the combination doesn’t teach computing module which receives diagnostic and measurements from field devices and predict a performance of the one or more field devices. Parak in ¶0029-¶0030 and Fig. 3 teaches drilling optimization tool receives weight-on-bit (WOB), bit rotation speed (RPM), mud or fluid flow rate, and environmental parameters, such as rock type 316 and bore depth 318, as well as actual ROP 320. ¶0033 teaches drilling optimization tool generates ROP predictions based on the received data.)
Parak is an art in the area of interest as it teaches, a drilling rig 100 for an oil, gas (see ¶0014). A combination of Parak with Guijt and Al-Ajmi would allow the combined system to include a computing module to receive diagnostic and measurement information from field devices and predict performance of field devices. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Parak with Guijt and Al-Ajmi. One would have been motivated to do so because by doing so one can identify which settings should be used for the operational parameters or which adjustments should be made to achieve an optimal ROP and therefore optimize well drilling operations as taught by Parak in ¶0017.

Regarding claim 12,
Guijt, Al-Ajmi and Parak teaches, The method of claim 11, further comprising: establishing, through the network interface, at least one redundant communication path from each motor control center to the safety instrumented system. (Guijt in ¶0082, ¶0086, ¶0088 and ¶0104 teaches communication between remote well logging data acquisition management systems and local well logging data acquisition management system is performed using WANs and satellite transmissions (redundant communication))

Regarding claim 20,
Guijt, Al-Ajmi and Parak teaches, The method of claim 11, wherein the computing module is further configured to store the data at the at least one memory, and wherein the machine learning algorithms are trained based on the stored data. (Al-Ajmi in Fig. 5 and ¶0058 teaches a programmable logic controller (PLC) including a memory 1004. Parak in ¶0029 and ¶0032 teaches data input module 304 receives and aggregates real-time drilling data from the drilling control system 118 and feeds that drilling data to the one or more predictive models 306 which according to Fig 2 and ¶0028 resides in storage device 210. Therefore the combination teaches storing the data in the memory. ¶0018 teaches predictive modeling algorithms includes ML-based modeling algorithms, such as Artificial Neural Networks, Random Forests, Decision Trees, and the like and the drilling optimization tool 126 uses the drilling data to train several predictive modeling algorithms)

Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guijt et. al. (US20200208510A1) hereinafter Guijt in view of Al-Ajmi et. al. (US20190162330A1) hereinafter Al-Ajmi and further in view of Parak et. al. (US20210404315Al) hereinafter Parak and further in view of Kubo et. al. (US20190306250A1) hereinafter Kubo.

Regarding claim 3,
Guijt, Al-Ajmi and Parak doesn’t teach, The system of claim 1, wherein the network interface is compliant with a safety standard for automatic protection of the field devices dispersed at the oil and gas facility. (Guijt doesn’t teach communications system is compliant with a specific safety standard. Kubo teaches connection settings for multiple devices connected to a network (Abstract). ¶0062 teaches communication between control unit 200 and one or a plurality of remote devices 300 employing IEC 61508 standard. )
Kubo is an art in the area of interest as it teaches a safety control system (see ¶0044). One of ordinary skill in the art could modify the communications system of Guijt, Al-Ajmi and Parak to comply with a safety standard (e.g. IEC 61508). One would have been motivated to do so because communication compliant with IEC 61508 is known in the area of safety control as taught by Kubo in ¶0062. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kubo with Guijt, Al-Ajmi and Parak because doing so would improve the system by making it complaint with an industry accepted safety standard.

Regarding claim 4,
Guijt, Al-Ajmi, Parak and Kubo teaches, The system of claim 3, wherein the safety standard comprises one of: an International Electrotechnical Commission (IEC) 61508 standard, an IEC 61511 standard. (Kubo in ¶0062 teaches communication between control unit 200 and one or a plurality of remote devices 300 employing IEC 61508 standard.)

Regarding claim 13,
Guijt, Al-Ajmi and Parak doesn’t teach, The method of claim 11, wherein the network interface is compliant with a safety standard for automatic protection of field devices operating at the oil and gas facility. (Guijt doesn’t teach communications system is compliant with a specific safety standard. Kubo teaches connection settings for multiple devices connected to a network (Abstract). ¶0062 teaches communication between control unit 200 and one or a plurality of remote devices 300 employing IEC 61508 standard. )
Kubo is an art in the area of interest as it teaches a safety control system (see ¶0044). One of ordinary skill in the art could modify the communications system of Guijt, Al-Ajmi and Parak to comply with a safety standard (e.g. IEC 61508). One would have been motivated to do so because communication compliant with IEC 61508 is known in the area of safety control as taught by Kubo in ¶0062. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kubo with Guijt, Al-Ajmi and Parak because doing so would improve the system by making it complaint with an industry accepted safety standard.

Regarding claim 14,
Guijt, Al-Ajmi, Parak and Kubo teaches, The method of claim 13, wherein the safety standard comprises one of: an International Electrotechnical Commission (IEC) 61508 standard, an IEC 61511 standard. (Kubo in ¶0062 teaches communication between control unit 200 and one or a plurality of remote devices 300 employing IEC 61508 standard.)

Claim 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guijt et. al. (US20200208510A1) hereinafter Guijt in view of Al-Ajmi et. al. (US20190162330A1) hereinafter Al-Ajmi and further in view of Parak et. al. (US20210404315Al) hereinafter Parak and further in view of Mujica et. al. (US20210115782A1) hereinafter Mujica.

Regarding claim 5,
Guijt, Al-Ajmi and Parak doesn’t teach, The system of claim 1, wherein each motor control center comprises triplicate or 1oo2D (one-out-of-two with diagnostics) components such that each motor control center can meet a threshold level of fault tolerance. (Mujica (US20210115782A1) in ¶0040 teaches processor 109 comprises M-out-of-N (MooN) voting architecture (for example, a 1oo1, 1oo2, a 2oo3, a 2oo4, or a 3oo6 voting architecture to meet SIL 3 tolerance with an HFT equal to or greater than one)
Mujica is an art in the area of interest as it teaches safety logic to be used in offshore oil well producing applications (see ¶0028). A combination of Mujica with Guijt, Al-Ajmi and Parak would allow local well logging data acquisition management system to comprise 1oo2D components. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mujica with Guijt, Al-Ajmi and Parak. One would have been motivated to do so because doing so would allow the system to determine logging data meets a determined threshold with high level of reliability as taught by Mujica in ¶0040.

Regarding claim 6,
Guijt, Al-Ajmi, Parak and Mujica teaches, The system of claim 5, wherein the threshold level of fault tolerance is Safety Integrity Level (SIL) 3, and wherein each motor control center is rated at SIL 3. (Mujica (US20210115782A1) in ¶0040 teaches processor 109 comprises M-out-of-N (MooN) voting architecture (for example, a 1oo1, 1oo2, a 2oo3, a 2oo4, or a 3oo6 voting architecture to meet SIL 3 tolerance with an HFT equal to or greater than one)

Regarding claim 15,
Guijt, Al-Ajmi and Parak doesn’t teach, The method of claim 11, wherein each motor control center comprises triplicate or loo2D (one-out-of-two with diagnostics) components such that each motor control center can meet a threshold level of fault tolerance. (Mujica (US20210115782A1) in ¶0040 teaches processor 109 comprises M-out-of-N (MooN) voting architecture (for example, a 1oo1, 1oo2, a 2oo3, a 2oo4, or a 3oo6 voting architecture to meet SIL 3 tolerance with an HFT equal to or greater than one)
Mujica is an art in the area of interest as it teaches safety logic to be used in offshore oil well producing applications (see ¶0028). A combination of Mujica with Guijt, Al-Ajmi and Parak would allow local well logging data acquisition management system to comprise 1oo2D components. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mujica with Guijt, Al-Ajmi and Parak. One would have been motivated to do so because doing so would allow the system to determine logging data meets a determined threshold with high level of reliability as taught by Mujica in ¶0040.

Regarding claim 16,
Guijt, Al-Ajmi, Parak and Mujica teaches, The method of claim 15, wherein the threshold level of fault tolerance is Safety Integrity Level (SIL) 3, and wherein each motor control center is rated at SIL 3. (Mujica (US20210115782A1) in ¶0040 teaches processor 109 comprises M-out-of-N (MooN) voting architecture (for example, a 1oo1, 1oo2, a 2oo3, a 2oo4, or a 3oo6 voting architecture to meet SIL 3 tolerance with an HFT equal to or greater than one)

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guijt et. al. (US20200208510A1) hereinafter Guijt in view of Al-Ajmi et. al. (US20190162330A1) hereinafter Al-Ajmi and further in view of Parak et. al. (US20210404315Al) hereinafter Parak  and further in view of Burlage et. al. (US20140130874A1) hereinafter Burlage.

Regarding claim 8,
Guijt, Al-Ajmi and Parak doesn’t teach, The system of claim 1, wherein each motor control center is configured to communicate with the one or more field device according to a communication protocol, wherein the communication protocol comprises one of: a Highway Addressable Remote Transducer (HART) protocol, a Foundation Fieldbus protocol, or a RS 485 protocol. (Guijt in ¶0084 and Fig. 2 teaches The data acquisition system 288 receives raw logging data from the logging tool 10 via the cable 14. However it doesn’t teach the communication is according to a communication protocol, wherein the communication protocol comprises one of: a Highway Addressable Remote Transducer (HART) protocol, a Foundation Fieldbus protocol, or a RS 485 protocol. Burlage in ¶0040 teaches process controller 26 communicating field devices 40, 42 using any bus protocol such as the Foundation® Fieldbus protocol). 
Burlage is an art in the area of interest as it teaches, a control system for controlling a process (see ¶0005). Guijt in ¶0084 already teaches local well logging data acquisition management system (motor control center) receives raw logging data from the logging tool 10 via the cable 14. Burlage teaches process controller communicating with field devices using Foundation® Fieldbus protocol. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the Foundation® Fieldbus protocol of the Burlage for the communication protocol of Guijt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding claim 18,
Guijt, Al-Ajmi and Parak doesn’t teach, The method of claim 11, wherein each motor control center is configured to communicate with the one or more field device according to a communication protocol, wherein the communication protocol comprises one of: a Highway Addressable Remote Transducer (HART) protocol, a Foundation Fieldbus protocol, or a RS 485 protocol. (Guijt in ¶0084 and Fig. 2 teaches The data acquisition system 288 receives raw logging data from the logging tool 10 via the cable 14. However it doesn’t teach the communication is according to a communication protocol, wherein the communication protocol comprises one of: a Highway Addressable Remote Transducer (HART) protocol, a Foundation Fieldbus protocol, or a RS 485 protocol. Burlage in ¶0040 teaches process controller 26 communicating field devices 40, 42 using any bus protocol such as the Foundation® Fieldbus protocol). 
Burlage is an art in the area of interest as it teaches, a control system for controlling a process (see ¶0005). Guijt in ¶0084 already teaches local well logging data acquisition management system (motor control center) receives raw logging data from the logging tool 10 via the cable 14. Burlage teaches process controller communicating with field devices using Foundation® Fieldbus protocol. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the Foundation® Fieldbus protocol of the Burlage for the communication protocol of Guijt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116